Writ of habeas corpus in the nature of an application to reduce bail upon Suffolk County Family Court Docket Nos. N1877-01 and N1878-01.
Adjudged that the writ is sustained, without costs or .disbursements, to the extent of reducing bail on Suffolk County Family Court Docket Nos. N1877-01 and N1878-01 to the sum of $10,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the same sum as a cash bail alternative. Bail in the sum of $75,000 which was set by the Suffolk County Court in the case of People v Nuzzi, pending under Suffolk County Indictment No. 2444/01, is not reduced or affected by this decision. Smith, J.P., Krausman, Schmidt and Cozier, JJ., concur.